 


110 HRES 1100 EH: Congratulating the University of Iowa Hawkeyes Wrestling Team on Winning the 2008 NCAA Division I National Wrestling Championships.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
110th CONGRESS 
2d Session 
H. RES. 1100 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Congratulating the University of Iowa Hawkeyes Wrestling Team on Winning the 2008 NCAA Division I National Wrestling Championships. 
 
 
Whereas the University of Iowa Hawkeyes Wrestling Head Coach Tom Brands was named the Big Ten Coach of the Year, the National Wrestling Coaches Association (NWCA) Coach of the Year, and led the team to its 21st national title and his 1st national title; 
Whereas the University of Iowa Hawkeyes Wrestling Team crowned two national champions, Mark Perry, and Brent Metcalf; 
Whereas Mark Perry won his 2d national title making him only the 14th University of Iowa wrestler to earn 2 national titles while also overcoming a knee injury during his match, and was awarded his 4th all-American honor making him only the 17th University of Iowa wrestler to earn 4 all-American honors; 
Whereas Brent Metcalf won his 1st national title, was awarded his 1st all-American honor, was awarded the Dan Hodge Trophy, was named as the Big Ten Wrestler of the Year, was crowned a Big Ten Champion, finished the season with a 32-match winning streak, was named Outstanding Wrestler at the NCAA and Big Ten Championships, and was named Outstanding Wrestler at the Division I NWCA/Cliff Keen National Duals; 
Whereas the University of Iowa Hawkeyes Wrestling Team was represented proudly by three NCAA Division I National Wrestling Championship Finalists by Mark Perry, Brent Metcalf, and Joe Slaton; 
Whereas the University of Iowa Hawkeyes Wrestling Team was honored by having seven all-Americans with Mark Perry, Charlie Falck, Joe Slaton, Brent Metcalf, Jay Borschel, Matt Fields, and Phillip Keddy being named; 
Whereas the University of Iowa Hawkeyes Wrestling Team was honored by having six Academic All-Big Ten wrestlers with Matt Ballweg, Jay Borschel, Matt Fields, Dan LeClere, T.H. Leet, and Brent Metcalf being named; 
Whereas the University of Iowa Hawkeyes Wrestling Team also won their 32d Big Ten title, which is the 1st for Head Coach Tom Brands, with a perfect 8–0 conference record; 
Whereas the University of Iowa Hawkeyes Wrestling Team had a final team score of 117.5 to place them 1st in the Division I standings with the 2d place team scoring only 79; 
Whereas the University of Iowa Hawkeyes Wrestling Team has a rich tradition and history of producing champions and outstanding collegiate athletes and coaches since the program began in 1911; 
Whereas former University of Iowa Hawkeyes Wrestling Head Coach, and Olympic Gold Medalist, Dan Gable helped establish one of the most successful wrestling programs in the nation and is commended for his leadership and guidance provided to the current 2008 championship team; 
Whereas the current University of Iowa Hawkeyes Wrestling team has continued the teams winning history which includes Big Ten Conference Championships in 1915, 1916, 1958, 1962, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982 ,1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 2000, 2004, and 2008, and NCAA Division I National Wrestling Championships in 1975, 1976, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1991, 1992, 1993, 1995, 1996, 1997, 1998, 1999, 2000, and 2008; 
Whereas the hard work and dedication of the University of Iowa Hawkeyes Wrestling team’s Brodie Ambrose, Matt Ballweg, Chad Beatty, Jay Borschel, Derek Coorough, Daniel Dennis, Dan Erekson, Michael Fahrer, Charlie Falck, Matt Fields, Stew Gillmor, Tyler Halverson, Aaron Janssen, Jordan Johnson, Phillip Keddy, Jake Kerr, Nick Kolegraff, Brooks Kopsa, J.J. Krutsinger, Ryan Kurovski, Dan LeClere, Nick LeClere, T.H. Leet, Rick Loera, Luke Lofthouse, Thomas Magnani, Montell Marion, Weston Marling, Jordan McLaughlin, Derrick Mehmen, Brent Metcalf, Ryan Morningstar, Mark Perry, Blake Rasing, Ethan Sebert, Joe Slaton, Alex Tsirtsis, Vinnie Wagner, Head Coach Tom Brands, Assistant Coach Wes Hand, Interim Assistant Coach Doug Schwab, and Strength Training Coach Mike Zadick all contributed to an outstanding season culminating in the 2008 national title; and 
Whereas the University of Iowa Hawkeyes Wrestling Team have brought honor to themselves, the University of Iowa, the City of Iowa City, and the State of Iowa: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Iowa Hawkeyes Wrestling Team for winning the 2008 NCAA Division I National Wrestling Championship; and 
(2)congratulates the team on winning their 21st national title since 1975 and finishing the season with a 21–1 overall dual record and a perfect 8–0 conference record. 
 
Lorraine C. Miller,Clerk.
